Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016171317 and JP2017088991, filed on 05/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2018 was filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Monitoring information acquiring unit in claim 1 and 11.
Maintenance management information acquiring unit in claim 1, 8 and 11
Identifying unit in claims 1, 9 and 11
Registered information receiving unit in claims 2 and 5
Registration processing unit in claims 2-6
Hierarchy synchronization processing unit in claim 7
Monitoring information acquiring unit in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “monitoring information acquiring unit, maintenance management information acquiring unit, identifying unit, registered information receiving unit, hierarchy synchronization processing unit, registration processing unit, monitoring information acquiring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function as recited in the claims.  There is no disclose of any structure or computer program to perform, either explicitly or inherently, to perform these claimed function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function as recited in the claims.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 3 recites the limitation "the" in “the at least one maintenance object device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US 2018/0011481)
Regarding to claim 1, Smith teaches an equipment management apparatus comprising: (Fig.1)
equipment database (Fig. 3 storage component 340;¶0044, ¶0046)  to store an association relationship between a plurality of monitoring object devices that are monitoring objects for at least one of a power state and an operating state (¶0028 – sensing information is collected and stored in storage component 340), and a plurality of maintenance object devices that are objects for maintenance management; (¶0010 – defining maintenance information, ¶0030 – maintenance information is collected and stored in storage component 340)
a monitoring information acquiring unit (Fig.2 Aircraft device 210-1-N) to acquire monitoring information indicating at least one of a power state and an operating state of a monitoring object device from a monitoring apparatus i.e. sensors in aircraft to monitor the plurality of monitoring object devices; (¶0028; Fig.4 Blk. 410; ¶0053-0054)
a maintenance management information acquiring unit (Fig.2 Maintenance device 215) to acquire maintenance management information of a maintenance object device from a 0030; Fig.4 Blk. 420; ¶0064-0067)
an identifying unit to identify, (Fig.2 Prognostic Platform) using the equipment database, (Fig. 3 storage component 340;¶0044, ¶0046) an association relationship between a first monitoring object device and a first maintenance object device out of the plurality of monitoring object devices and the plurality of maintenance object devices; (¶0032,¶0074-0076 – prediction condition of aircraft based on association of operation and maintenance information) 
a display control unit (Fig.2 User device 235) to make associated monitoring information of the first monitoring object device and maintenance management information of the first maintenance object device to be output to a display apparatus (¶0041 – providing operation prediction of an aircraft; ¶0047)
Regarding to claim 8, Smith teaches the equipment management apparatus according to claim 1.  Smith further teaches 
wherein the monitoring information acquiring unit acquires (Fig.2 Aircraft device 210-1-N), from the monitoring apparatus i.e. sensor in aircraft, a trigger which includes identification information of the first monitoring object device out of the plurality of monitoring object devices; (¶0028-0029 receiving information from sensors)
the identifying unit (Fig.2 Prognostic Platform) accesses to the equipment database and identifies a first maintenance object device that is associated with the first monitoring object device out of the plurality of maintenance object devices; (¶0032 – associating maintenance with monitoring object device)
¶0030) and 
the display control unit (Fig.2 User device 235) makes maintenance management information of the first maintenance object device output to the display apparatus in association with the trigger (¶0041 – providing operation prediction of an aircraft; ¶0047)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0011481) as applied to claim 1 above, and further in view of Yabe et al. (US 2016/0056070).
Regarding to claim 2, Smith teaches the equipment management apparatus according to claim 1.  Smith fails to teach a registered information receiving unit to receive, from the monitoring apparatus, registered information on a monitoring side which includes identification information of at least one monitoring object device that is newly registered as a monitoring object; and a registration processing unit to register, to the equipment database, the at least one monitoring object device, based on the registered information on the monitoring side that is received.
Yabe teaches
a registered information receiving unit to receive (Fig. 16, manager registry), from the monitoring apparatus, registered information on a monitoring side which includes identification information of at least one monitoring object device that is newly registered as a monitoring object; (¶0054)
a registration processing unit to register (Fig.6 Register request/transmit 161 and 162), to the equipment database, the at least one monitoring object device, based on the registered information on the monitoring side that is received (¶0055, Fig.7 show step of registration of a new device, ¶0063-0064).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Yabe.  One would be motivated to be able to have a process of adding more monitoring devices to an 
Regarding to claim 5, Smith modified by Yabe teaches the equipment management apparatus according to claim 2.  Smith further teaches the maintenance management apparatus.
Smith modified by Yabe fails to teach the registered information receiving unit receives, registered information on a maintenance side which includes identification information of at least one maintenance object device that is newly registered as an maintenance management object; and the registration processing unit registers the at least one maintenance object device to the equipment database based on the registered information on the maintenance side that is received
Yabe teaches
the registered information receiving unit receives, (Fig. 16, manager registry) from the maintenance management apparatus, registered information on a maintenance side which includes identification information of at least one maintenance object device that is newly registered as an maintenance management object; (¶0054)
the registration processing unit registers the at least one maintenance object device (Fig.6 Register request/transmit 161 and 162) to the equipment database based on the registered information on the maintenance side that is received (¶0055, Fig.7 show step of registration of a new device, ¶0063-0064)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Yabe.  One would be motivated to be able to have a process of adding more monitoring devices to an existing system so that a use can expand capabilities of the existing system to the monitoring devices.

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0011481) as applied to claim 1 above, and further in view of Albouy et al. (US 2015/0066285)
Regarding to claim 12, Smith teaches the equipment apparatus according to claim 1.  Smith fails to teaches wherein the display control unit provides, to the display apparatus, access information which includes identification information of the monitoring apparatus and identification information of the first monitoring object device and makes the display apparatus acquire, from the monitoring apparatus, a display to display monitoring information of the first monitoring object device.
Thales teaches
wherein the display control unit provides, to the display apparatus, access information which includes identification information of the monitoring apparatus (Fig.3 Flight number) and identification information of the first monitoring object device (Fig.3. flight number – same information as monitoring apparatus) and makes the display apparatus acquire, from the monitoring apparatus, a display to display monitoring information of the first monitoring object device (¶0073-0081).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Albouy.  One would be motivated to have a display that can be programmed to display operation status or/and failure of different device based on a user’s selection in order to make the display more versatile and efficiencies.
Regarding to claim 14, Smith teaches the equipment apparatus according to claim 1.  Smith fails to teach wherein the display control unit makes configurable screen layout information to specify display contents, for each of a plurality of windows, displayed on the display apparatus.
Albouy teaches
wherein the display control unit makes configurable screen layout information to specify display contents, for each of a plurality of windows, displayed on the display apparatus (Fig. 3; ¶0072-0075 – a drop down list allow user to select different screen option)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Albouy.  One would be motivated to have a display that can be programmed to display operation status or/and failure of different device based on a user’s selection in order to make the display more versatile and efficiencies.
Regarding to claim 15, Smith teaches the equipment apparatus according to claim 14.  Smith fails to teach wherein the display control unit makes it configurable to display, for at least one window of the plurality of windows, monitoring information of at least one monitoring object device out of the plurality of monitoring object devices, or maintenance management information of at least one maintenance object device out of the plurality of maintenance object devices.
Albouy teaches
wherein the display control unit makes it configurable to display, for at least one window of the plurality of windows, monitoring information of at least one monitoring object device out of the plurality of monitoring object devices, or maintenance management information of at least Fig. 3; ¶0076-0081)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Albouy.  One would be motivated to have a display that can be programmed to display operation status or/and failure of different device based on a user’s selection in order to make the display more versatile and efficiencies.
Regarding to claim 16, Smith teaches the equipment apparatus according to claim 14.  Smith fails to teach wherein the display control unit makes it configurable to display, for at least one window out of the plurality of windows, information that is provided by an external server connected via an Internet.
Albouy teaches
wherein the display control unit makes it configurable to display, for at least one window out of the plurality of windows, information that is provided by an external server connected via an Internet (¶0083-0084 –another window can be superimpose to display other information for example another aircraft information)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith to include the teaching of Albouy.  One would be motivated to have a display that can be programmed to display operation status or/and failure of different device based on a user’s selection in order to make the display more versatile and efficiencies.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0011481) and Albouy et al. (US 2015/0066285) as applied to claim 16 above, and further in view of Ma (US 207/0163843)
Regarding to claim 17, Smith modified by Alboury teaches the equipment apparatus according to claim 16.  Smith modified by Albouy fails to teach wherein the screen layout information includes information indicating a web page address to acquire from the external server.
Ma teaches
wherein the screen layout information includes information indicating a web page address to acquire from the external server (¶0130 – display IP address)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to have modified the invention of Smith modified by Albouy to include the teaching of Ma.  One would be motivated to have a display that can display other information including the Ip address of other devices in order to obtain information where the information comes from.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 3, the prior art of record does not teach or suggest the claimed invention having “wherein the registration processing unit associates the at least one monitoring object device with the at least one maintenance object device, if at least one maintenance object device associated with the at least one monitoring object device is already registered to the equipment database; and registers the at least one monitoring object device to a new record in the equipment database, if the at least one maintenance object device associated with the at least one monitoring object device is not registered to the equipment database”.
Regarding claim 4, the claims have been found allowable due to their dependencies to claim 3 above
Regarding claim 9, the prior art of record does not teach or suggest the claimed invention having “wherein the display control unit makes an alert display to inform occurrence of the trigger output to the display apparatus; and, in response to receiving an instruction to display detail of the trigger in the alert display, makes maintenance management information of the first maintenance object device output to the display apparatus”.
Regarding claim 10, the prior art of record does not teach or suggest the claimed invention having “wherein the display control unit makes the display apparatus display, using a plurality of windows, a plural types of maintenance management information regarding one maintenance object device; and, according to the trigger, makes maintenance management information of the first maintenance object device displayed on the display apparatus, switching the plurality of windows to display”.
Regarding claim 11, the prior art of record does not teach or suggest the claimed invention having “the monitoring information acquiring unit acquires, from the monitoring apparatus, monitoring information of the first monitoring object device that is identified by the identifying unit; and the display control unit makes monitoring information of the first monitoring object device displayed on the display apparatus in association with maintenance management information of the first maintenance object device”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862